Citation Nr: 0809302	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty in the military from August 
1969 to March 1971, including a 13-month tour in Vietnam.  He 
received the Bronze Star Medal for meritorious service.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In his November 2003 substantive appeal (VA Form 9), the 
veteran requested a videoconference hearing before the Board.  
See 38 C.F.R. § 20.700(e).  But in an October 2004 response 
to the RO's request for Video Conference Affirmation, 
he withdrew his request for a hearing.  See 38 C.F.R. 
§§ 20.702(e), 20.704(e).

In August 2007, the Board requested a medical expert opinion 
from the Veterans Health Administration (VHA).  The 
psychiatrist designated to provide this opinion submitted it 
in October 2007, and that same month the Board sent the 
veteran and his representative a copy of it for their review.  
Later in October 2007, the veteran indicated he had no 
further argument and/or evidence to submit and wanted the 
Board to proceed with the adjudication of his appeal.


FINDING OF FACT

The medical evidence - including, in particular, the VHA 
specialty psychiatric opinion recently obtained, indicates 
the veteran has PTSD as a result of stressors he experienced 
during his combat tour in Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) requires that VA 
apprise the veteran of the type of evidence needed to 
substantiate his claim, including insofar as his and VA's 
respective responsibilities in gathering this supporting 
evidence, and that VA give him an opportunity to submit any 
relevant evidence in his personal possession.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002); and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Proper VCAA notice also must apprise him of 
the downstream disability rating and effective date elements 
of his claim, in the event the underlying claim for service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Here, though, since the Board is granting the veteran's 
claim, there is no need to discuss whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because this ultimately is inconsequential, 
regardless.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); Mayfield v. Nicholson, 
07-7130 (Fed. Cir. September 17, 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (2007); and 38 C.F.R. § 20.1102, all 
discussing the notion of harmless error.

Service connection will be granted if it is shown the veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The veteran alleges he has PTSD as a result of his service in 
Vietnam.  More specifically, he contends that on February 11, 
1970, his base was attacked by enemy snipers and that one of his 
friends was killed.  The RO was able to verify the death of this 
friend, who was in the same battalion as the veteran but in a 
different battery.  The veteran also alleges that several men in 
his unit were killed by a booby trap near Phan Thiet and that he 
received the Bronze Star Medal for returning fire when his unit 
was attacked.  More generally, he has alleged he saw men killed 
and wounded in action and that he was exposed to mortar and 
rocket attacks.  The RO, however, was unable to verify those 
stressors due to a lack of sufficient information concerning 
them.

The veteran's service medical records (SMRs) show he was given 
an examination in anticipation of entering the military.  That 
examination noted no past or then current psychiatric problems.  
In a November 1970 record he reported feelings of nervousness 
and irritability.  The diagnosis was anxiety, believed to be 
related to his particular situation (three weeks away from 
concluding a several-month tour of duty in Vietnam).  Another 
examination given prior to his separation from service revealed 
no psychiatric problems on clinical evaluation.  

VA treatment records dated in January 2003 do not contain a 
confirmed diagnosis of PTSD.  The first record dated January 10, 
2003, included an assessment of major depression, recurrent, 
severe, with no psychosis.  Also diagnosed was anxiety, 
not otherwise specified; and cannabis abuse disorder.  The next 
record dated January 31, 2003, noted the veteran reported many 
symptoms consistent with PTSD, including poor sleep, isolation 
from family and friends, anxiety attacks, memory impairment, 
concentration impairment, nightmares, irritability, crying 
spells, intrusive combat-related memories, frequent suicidal 
thoughts, and violent outbursts.  The diagnoses were major 
depressive disorder, recurrent, without psychotic features; 
cannabis abuse disorder; and a tentative diagnosis of antisocial 
personality disorder (technically personality disorder, not 
otherwise specified).  Significantly, although PTSD was 
provisionally included in the diagnosis, it was specifically 
indicated the diagnosis had been made based on the veteran's 
subjectively reported symptoms and that it should be regarded 
with caution since he was very focused on filing a service-
connection claim and was aware of the symptoms of PTSD.  His 
history also indicated he had a 
long-standing pattern of behavior that pre-dated his military 
service.  Two other records from January 31, 2003, contained 
assessments of severe psychopathy and prominent narcissistic 
and/or antisocial traits.  

During an April 2003 VA mental status evaluation, the examiner 
noted that psychological testing administered by the VA 
outpatient health care provider had yielded invalid results 
due to the veteran's exaggeration of his symptoms and a fake 
positive profile.  After reviewing the veteran's claim file, the 
VA examiner concluded there was insufficient evidence to support 
a diagnosis of PTSD.  He diagnosed, instead, major depressive 
disorder, chronic, severe, secondary to character pathology; 
opiate and cocaine dependence, chronic, severe, in remission; 
cannabis abuse; and antisocial personality disorder.  The VA 
examiner described the veteran's antisocial personality disorder 
as very severe and indicated it was the basis for most of his 
difficulties in life.

A psychosocial report received in February 2003 from Erie 
Veterans Center stated the veteran was depressed and anxious, 
suffered sleep disturbances and nightmares about Vietnam, was 
in a state of grief over the death of his wife, and had poor 
concentration and attention.  The diagnosis was PTSD, which 
was noted to be a long-standing result of his military 
trauma.  Also diagnosed was dysthymic disorder; pain 
disorder, associated with physical and psychological pain; 
rule-out antisocial personality disorder; rule-out avoidant 
personality disorder; rule-out dependent personality 
disorder.

A June 2007 medical opinion from a private physician concludes 
that the evidence of record indicates it is at least as likely as 
not the veteran suffers from PTSD.  This opinion, however, was 
qualified by acknowledging that the medical evidence is 
conflicting and that another examination may be warranted to 
ensure that all psychiatric diagnoses are appropriately captured.

Because of these conflicting opinions over whether the 
veteran has PTSD and, if he does, whether it is related to 
his military service (and, in particular, 
to events that occurred during his tour in Vietnam such as 
the confirmed death of his friend on February 11, 1970), the 
Board requested the VHA opinion in August 2007 from a 
specialist in psychiatry.

In his October 2007 response, the designated psychiatrist 
started by pointing out that he had thoroughly reviewed the 
record, including the veteran's service medical records, 
psychiatric treatment records, the veteran's letters to VA, 
his stressor claims, compensation and pension examination 
reports, rating decision, combat history, and all other 
relevant information.  Based on this review, the specialist 
concluded the veteran has a verified diagnosis of PTSD 
according to the DSM IV criteria and that his PTSD is 
attributable to his confirmed stressors in Vietnam.

In the discussing the rationale of the opinion, the VHA 
specialist noted the veteran had been consistently diagnosed 
as having an affective disorder (Major Depressive and 
Dysthymia), Substance Use Disorder, and a Personality 
Disorder and explained that, based on his review, all of 
these diagnoses appear to be valid.  But, added the VHA 
specialist, the presence of these additional disorders does 
not rule out or exclude the possibility that the veteran also 
has PTSD.  The VHA specialist explained that, generally 
speaking with PTSD, psychiatric comorbidity is the rule 
rather than the exception and many patients with confirmed 
diagnosis of PTSD will also seek treatment for other 
psychiatric conditions with depression and substance abuse 
being near the top of the list.  

This specialist's opinion is highly probative evidence 
supporting the veteran's claim, as it was based on a review 
of the veteran's claims file and supported by sound 
rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases).

In light of this specialist's opinion, and the other 
supporting evidence mentioned, the Board finds that service 
connection for PTSD is warranted.  At the very least the 
evidence on file is in relative equipoise.  That is, there is 
at least an approximate balance of evidence both for and 
against the veteran's claim.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


